                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                           DOCKET NO. 1:15-cr-97-MOC-DLH-2

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )               ORDER
                                                            )
                                                            )
 MEREDITH ANN YATES,                                        )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on defendant’s Motion for Reconsideration, (Doc.

No. 174), requesting reconsideration of the Court’s order on defendant’s prior motion requesting

jail-time credit. See (Doc. No. 173).

       The Court has considered defendant’s arguments and the Court will DENY the motion to

reconsider, as the Court correctly denied defendant’s prior motion requesting jail-time credit.

       IT IS SO ORDERED.




                                          Signed: January 22, 2020




                                                 1
